IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RODERICK CLARK,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1098

SANTA ROSA CORRECTIONAL
INSTITUTION LIBRARY,

      Respondent.

___________________________/

Opinion filed May 17, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Roderick Clark, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

WOLF, RAY, and BILBREY, JJ., CONCUR.